COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-137-CR
 
MICHELLE NICOLE JOHNSON       
           
           
           
           
    APPELLANT
V.
THE STATE OF TEXAS        
           
           
           
           
           
    STATE
------------
FROM THE 97TH DISTRICT COURT OF CLAY COUNTY
------------
MEMORANDUM OPINION(1)
------------
  
     Michelle Nicole Johnson appeals from the order entered
March 13, 2003 placing her on deferred adjudication community supervision
pursuant to her plea of guilty of the offense of failure to stop and render aid.
The trial court granted appellant a new trial on May 1, 2003. The granting of a
motion for new trial restores the case to its position before the former trial.
Tex. R. App. P. 21.9. Therefore, the appeal has become moot, and we dismiss the
appeal as moot on our own motion. Tex. R. App. P. 43.2(f).
 
           
           
           
           
           
           
PER CURIAM
 
PANEL D: GARDNER, J.; CAYCE, C.J.; and
WALKER, J.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: June 5, 2003

1. See Tex. R. App. P. 47.4.